Citation Nr: 0316163	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  94-24 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability 
evaluation for low back injury residuals including 
arthritic changes, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased disability 
evaluation for post-operative right knee injury 
residuals, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased disability 
evaluation for right knee traumatic arthritis, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from November 1954 to 
September 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO).  In January 1994, 
the RO denied a claim for a total rating for compensation 
purposes based on individual unemployability.  The veteran 
appealed, and in May 1997, the Board remanded the claim.  In 
February 1998, the RO denied increased evaluations for the 
veteran's low back and right knee disabilities.  The veteran 
appealed.  In September 2000, the Board denied the TDIU 
claim, and denied the claims for increased ratings for the 
low back and right knee.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2002, the parties filed a Joint Motion for Remand 
that was granted by the Court.  The Court vacated the Board's 
decision, and remanded the claims to the Board for additional 
development.  


REMAND

A review of the October 2002 Joint Motion shows that it was 
agreed that additional reasons and bases were required with 
regard to the issue of whether VA had taken pain symptoms and 
weakness into account.  See 38 C.F.R. § 4.40; see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  It was further noted that 
in its decision, the Board had relied upon an opinion of a VA 
physician, Dr. Eugene Bass, in a September 1999 VA 
examination report.  In that report, Dr. Bass had stated that 
there was "no particular pain on motion testing at this 
time," and that it was not feasible to express the veteran's 
functional limitation during flare-ups, or with increased 
use, in terms of additional limitation of motion because 
"these matters cannot be determined with any degree of 
medical certainty."  

The Joint Motion further states:

The parties note under DeLuca there is no 
legal requirement that a doctor's opinion 
expressing "whether pain could 
significantly limit functional ability 
during flare-ups or when [the back or 
right knee] is used over repeatedly over 
a period of time" (DeLuca, 8 Vet. App. 
at 206) must be based on 'any degree of 
medical certainty' (as Dr. Bass 
apparently believes).

Finally, it was indicated that the Board failed to address 
the "potential applicability" of 38 C.F.R. § 4.16(b).  

Given the state of the evidence and the language in the Joint 
Motion, the Board has determined that additional development 
would be helpful in this case.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should ascertain if, when and 
where the veteran has received treatment 
for his service connected low back, and 
right knee, disabilities since September 
1999, and if so, the RO should obtain and 
associate those records with the claims 
files.  

2.  The veteran should be afforded 
examinations of his lumbar spine, and 
right knee, to ascertain the severity and 
manifestations of his service connected 
disabilities.  All necessary tests and 
studies deemed necessary should be 
accomplished, but should include complete 
range of motion findings, and complaints 
and clinical findings should be reported 
in detail.  

a) In accordance with 38 C.F.R. §§ 4.40, 
4.45, VAOPGCPREC 36-97, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination report(s) must also address 
any weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  

b) If the veteran describes flare-ups of 
pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated and the reason should be 
explained.  

c) In addition, the examiner(s) should 
comment on the effect of each service- 
connected disability upon the veteran's 
employability, to the exclusion of any 
nonservice-connected disability.  In this 
regard, the examiner(s) should review the 
veteran's entire medical history, prior 
to offering an assessment of industrial 
and social impairment directly due to his 
service-connected disabilities.  The 
conclusions of the examiner(s) should 
include a complete rationale for all 
opinions expressed.  The veteran's claims 
files must be made available to the 
examiner(s) for review.  

3.  After the action requested in the 
above paragraph has been completed, the 
RO should readjudicate the issues of 
entitlement to increased ratings for the 
veteran's service-connected low back 
injury residuals including arthritic 
changes, post-operative right knee injury 
residuals, and right knee traumatic 
arthritis, and entitlement to TDIU, to 
include a discussion of 38 C.F.R. 
§ 4.16(b).  If the benefits sought are 
not granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




